John F. Stroud, Justice, concurring in part, dissenting in part. The majority opinion holds the exchange of territory between the two districts was void because the consent of a majority of the electors in each district was not obtained as required by Ark. Stat. Ann. § 80-404 (Repl. 1980). This court mandated that result when it decided Genoa Central School Dist. No. 1 v. Board of Education of Miller County, 263 Ark. 393, 565 S.W. 2d 129 (1978) by stating: ... we'hold that the'proper procedure to be followed'in all cases involving boundary changes made for the purpose of transferring territory from one district to another, as here, is governed by § 80-404 . . . (Emphasis added.) That interpretation virtually eliminated the plain effect of § 80-412 without declaring the statute unconstitutional. In Genoa Central, supra, this court restricted the application of § 80-412 “. . . to correct district boundary lines so that they would conform to certain geographic lines such as rivers, creeks, or highways.” The statute clearly contains no such limitation: Change of district boundary lines by school directors. — Upon the application of the school directors of any school district desiring an adjustment or change of boundary line or lines between their district and adjoining district, the county board of education shall, within ten [10] days after the receipt of such application call a joint meeting of themselves and of the school directors of the districts concerned, for the purpose of adjusting and changing boundary lines. After a hearing at which the chairman of the county board shall preside, the county board of education shall issue an order changing the boundary line or lines between the district concerned. Such changes or adjustments [are] to be made in accordance with the approval of the majority of the members of the school boards of the districts concerned. In case the school directors are unable to agree on the proposed change in boundary line or lines, the county board shall adjust and fix such boundary lines in accordance with their best judgment or shall rule that the boundaries remain unchanged. In this case the procedure outlined in § 80-412 was follows and land which included appellant’s residence was validly transferred by the Lonoke County Board of Education from Humnoke School District No. 5 to Carlisle School District No. 3 in exchange for other land transferred to the Humnoke district. The transfer was not made 45 days prior to the school election, so appellant’s name was properly left off the ballot as required by Ark. Stat. Ann. § 80-308 (Repl. 1980), but in my opinion, appellant is now a qualified elector of the Carlisle district. I would overrule the Genoa Central decision insofar as it is inconsistent with this dissenting opinion. I would, therefore, affirm the trial court and deny the cross-appeal. Purtle, J., joins in this opinion.